Case 2:18-cr-00060-SPC-MRM Document 23 Filed 07/31/20 Page 1 of 2 PageID 215




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:18-cr-60-FtM-38MRM

JACQUE A. RUSSELL


                                         ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

may conduct the Final Hearing on Revocation of Supervised Release by video

conferencing with Defendant JACQUE A. RUSSELL’S consent after he confers with

counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before FRIDAY, AUGUST 7, 2020, AT NOON, counsel for Defendant

           JACQUE A. RUSSELL must file a written notice advising the Court:

              a. whether Defendant, after consulting with defense counsel, consents to

                 proceed with the Final Hearing on Revocation of Supervised Release by

                 video conferencing and by telephone if video is not reasonably available;

              b. why delaying the Final Hearing on Revocation of Supervised Release

                 will result in serious harm to the interests of justice; and

              c. the Government’s position on a videoconference Final Hearing on

                 Revocation of Supervised Release.
Case 2:18-cr-00060-SPC-MRM Document 23 Filed 07/31/20 Page 2 of 2 PageID 216




      (2) If Defendant’s counsel advises that Defendant consents to proceed with the

          hearing by video conferencing, the Clerk is DIRECTED to provide all hearing

          participants with instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES Act at the

          video conference hearing.

      DONE AND ORDERED in Fort Myers, Florida on this 31st day of July 2020.




Copies: All counsel of record




                                             2
